Title: Franklin: Notes for a Conversation with Oswald, [on or before 19 April 1782]
From: Franklin, Benjamin
To: 



  [on or before April 19, 1782]
  Notes of Conversation.
To make a Peace durable, what may give Occasion for future Wars, should, if practicable, be removed.

The Territory of the United States, and that of Canada, by long extended Frontiers touch each other.
The Settlers on the Frontiers of the American Provinces are generally the most disorderly of the People, who being far removed from the Eye & Controll of their respective Governments, are more bold in committing Offences against Neighbours, and are forever occasioning Complaints and furnishing Matter for fresh Differences between their States.
By the late Debates in Parliament, & publick Writings, it appears that Britain desires a Reconciliation with the Americans. It is a sweet Word. It means much more than a mere Peace, & what is heartily to be wish’d for. Nations may make a Peace whenever they are both weary of making War. But if one of them has made War upon the other unjustly, and has wantonly and unnecessarily done it great Injuries, and refuses Reparation; tho’ there may for the present be Peace, the Resentment of those Injuries will remain, and will break out again in Vengeance, when Occasions offer. These Occasions will be watch’d for by one side, fear’d by the other; and the Peace will never be secure; nor can any Cordiality subsist between them.
Many Houses & Villages have been burnt in America by the English and their Allies the Indians. I do not know that the Americans will insist on Reparation. Perhaps they may. But would it not be better for England to offer it? Nothing could have a greater Tendenccy to conciliate? And much of the future Commerce & returning Intercourse between the two Countries may depend on the Reconciliation. Would not the Advantage of Reconciliation by such means be greater than the Expence?
If then a Way can be proposed which may tend to efface the Memory of Injuries, at the same time that it takes away the Occasions of fresh Quarrel & Mischief, will it not be worth considering, especially if it can be done not only without Expence but be a means of saving?
Britain possesses Canada. Her chief Advantage from that Possession consists in the Trade for Peltry. Her Expences in Governing and Defending that Settlement must be considerable. It might be humiliating to her to give it up on the Demand of America. Perhaps America will not demand it: Some of her politic Rulers may consider the fear of Such a Neighbour as a Means of keeping the 13 States more united among themselves, and more attentive to Military Discipline. But on the Minds of the People in general, would it not have an excellent Effect, if Britain Should voluntarily offer to give up this Province; tho’ on these Conditions, that she shall in all times coming have & enjoy the Right of Free Trade thither, unincumbred with any Duties whatsoever; and that so much of the vacant Lands there shall be sold, as will raise a Sum sufficient to pay for the Houses burnt by the British Troops and their Indians; and also to indemnify the Royalists for the Confiscation of their Estates.

This is mere Conversation-matter between Mr. O. & Mr. F. as the former is not impower’d to make Propositions, and the latter cannot make any without the Concurrence of his Colleagues.—
